 In the Matter of BUSHMAN BAG SERVICE, LTD.andUNITED CEMENT,LIME AND GYPSUM WORKERS, LOCAL UNION No. 167, A. F. OF L.Case No. 8359.-Decided April 14, 19.¢2Jurisdiction:cement packing industry.Investigation and Certification of Representatives:existence of question . re-fusal to accord petitioner recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:all hourly paid employees, excludingsupervisory and clerical employees : agreement as to.Mr. Francis J. Baker,of Fordwick, Va., for the Company.Mr. Floyd N. Burks,of Staunton, Va., for the Union.-Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDTRECTTON OF ELECTIONSTATEMENT OF THE CASEOn February 18, 1942, United Cement, Lime and Gypsum `Yorkers,,.Local Union No. 167, affiliated with the American Federation ofLabor, herein called the Union, filed with the Regional Director forthe Fifth Region (Baltimore, Maryland) a petition alleging that aquestion affecting commerce had arisen concerning the representation,of employees of Bushman Bag Service, Ltd., Fordwick, Virginia,-herein called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the National,Labor Relations Act, 49 Stat. 449, -herein called the Act.On March11, 1942, the.National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing-upon clue notice.On March 12, 1942, the Regional Director issued a notice of hear-Union.Pursuant to notice, a hearing was held on March 23, 1'942,.at Staunton, Virginia, before Earle K. Shave, the Trial Examiner-40 N L R B, No 92515 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly designated by the Chief Trial Examiner.The Company andthe Union were represented and participated in the hearing. ,Fullopportunity to be heard, to examine and cross-examine - witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madevarious rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBushman Bag Service,Ltd.,' is a limited partnership existing byvirtue of the laws of the State of New Jersey, owned and operated byEdward L. Bushman,Robert P. Bushman, Cornelia P. Bushman, AmieD. Bushman,Evelyn B. Martens,and Katherine B. Howell. It main-tains its principal office in Allentown,Pennsylvania,and does busi-ness in the States of Pennsylvania,New Jersey,West Virginia, Vir-ginia, Kansas, Iowa, and Maryland.The Company maintains a plantat Fordwick,Virginia, which is involved herein.The Company hascontracts with various cement manufacturers in the States above men-tioned, for the packing of cement in cotton or paper bags or loadingcement in bulk;the counting,piling, and stacking of such bags incars and trucks for shipment; and the cleaning,repairing,and tyingof returned bags. The Fordwick plant carries on the operations abovedescribed,under contract with the Lehigh Portland Cement Comp-ny.During the year ending March 15, 1942, the Company and itspredecessor packed, prepared for shipment,and shipped approxi-mately 1,080,000 barrels of cement for the Lehigh Portland CementCompany, of which approximately 50 percent was shipped from theCompany's Fordwick plant to points outside the State of Virginia.During this period, the Company and its predecessor serviced ap-proximately 720,000 returned bags for the Lehigh Portland CementCompany, of which approximately 50 percent was shipped to theCompany's Fordwick,Virginia, plant from points outside the Stateof Virginia.For the services above described,the Company received'The Company.is the successor of Modern Valve and Bag Company,aDelaware cor-poration,which was joined as employerinMatter of Lehigh Portland Cement companyandLime and Gypsum Workers,Local Union No 1G7, affiliated with A. F. of L.,caseNo.R-3362, 38 N L. R B. 167,where the Board excluded the employees of Modern Valveand Bag Company upon the ground that the companies involved therein, so far as therecord disclosed,were wholly separate enterprises and their respective employees werea.nder their separate control and supervision. -517approximately $75,000, about 50 percent of which was paid for serv-ices performed for the Lehigh Portland Cement Company.The Company admits that it is engaged in commerce within themeaning of the Act.II.TIIE ORGANIZATION INVOLVEDUnited Cement,Lime andGypsum Workers,Local Union No. 167,is a labor organization affiliated with the American Federation ofLabor.It admits to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated, and we find, that a question concerningrepresentation has arisen by reason of the Company's refusal to granttheUnion's request for recognition as exclusive bargaining repre-sentative until and unless the Union is certified by the Board.Astatement of the Regional Director introduced in evidence at thehearing shows that the Union represents a substantial number of em-ployees in the unit hereinafter found to be appropriate.2IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occuring in connection with the operations of the Company'described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree, and we find, that all hourly paid employeesof the Company's Fordwick plant, excluding all supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining.We further find-that said unit will insure toemployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise will effectuate thepolicies of the Act.VI.THEDETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which has,arisen can best be resolved by an election by-secret ballot among the2The Regional Director's statement shoesthatthe Union submitted 20 authorizationcards;14 are dated in August1941 ;1 is dated in Septembei 1941 , and 5 are undated.Signatures affixed to all of these cards appear to be genuine and original; and 17 cardsbear signatures of poisons whose namesappealon tie.Company's pay roll of February 20,1942The Company employs 22 persons at its Fordwick plant Z18DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bushman Bag Service, Ltd., Fordwick,Virginia, within the meaning of Section 9'(c) and Section 2 (6) and,(7) of the National Labor Relations Act.2.All hourly paid employees of- the Company's Fordwick plant,,excluding all supervisory and clerical employees, constitute a unit.appropriate for the purposes of collective bargaining, within the mean=ng of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith. Bushman Bag Service, Ltd., Fordwick, Virginia, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board,subject to Article III, Section 9, of said Rules and Regulations,among all hourly paid employees of Bushman Bag Service, Ltd., whowere employed at its Fordwick plant during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding all supervisoryand clerical employees and employees who have since quit or been dis-charged for cause, -to determine whether or not they desire to be rep-resented by United Cement, Lime and Gypsum Workers, Local UnionNo. 167, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.